EXCHANGE AGREEMENT
 
This Exchange Agreement (this “Agreement”) is entered into and effective as of
September 29th, 2011 (the “Effective Date”) by and between Global Investor
Services, Inc., a Nevada corporation (the “Company”), and Allied Global
Ventures, LLC (“Allied”).
 
WHEREAS, Allied and the Company have entered into two Marketing Fund Agreements
in April 2010 and September 2010 pursuant to which Allied provided the Company
with $900,000 in funding of which $34,300 has been repaid by the Company leaving
a balance of $865,700 (“Amount Due”) ; and
 
WHEREAS, the Company and Allied have agreed to  convert the Amount Due into
43,285,000 shares of common stock of the Company, $0.001 par value per share
(the “Shares”); and
 
WHEREAS, pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended
(the “Act”), the Company desires to exchange with Allied, and Allied desires to
exchange with the Company, the Amount Due for the Shares on the terms and
conditions of and as more fully described in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Allied agree as
follows:
 
1.           Exchange of Amount Due for the Shares. On the Effective Date, the
Company will issue to Holder the Shares in exchange for the release of the
Amount Due plus any and all claims arising out of or relating to the Amount Due,
including without limitation any accrued but unpaid interest thereon that may
have accrued.  The Amount Due shall be cancelled for all purposes as of the
Effective Date.
 
2.           Delivery of Shares.  The Shares shall be duly authorized, validly
issued, fully paid, non-assessable and free of any pre-emptive rights.
 
3.           Representations and Warranties of Company.  The Company hereby
makes the following representations and warranties to Allied, with the
understanding and acknowledgment that Allied will rely on such representations
and warranties in effecting transactions in securities of the Company:
 
(a)           Power and Authority.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada.  The Company has the corporate power and authority to execute,
deliver and perform all of its obligations under the Agreement, and to issue,
sell and deliver the Shares.  The execution, delivery and performance of the
Agreement have been duly authorized by all necessary corporate action on the
part of the Company and the Agreement has been duly executed and delivered by
the Company.
 
(b)           The Shares.  The Shares are duly authorized, validly issued, fully
paid and non-assessable.  The issuance of the Shares is not be subject to any
statutory or contractual preemptive rights of any stockholder of the
Company.  The Shares are being issued to Allied by the Company in compliance
with all applicable federal and state securities laws and regulations.
 
(c)           No Liens.  The Shares are free and clear of all pledges, security
interests, liens, charges, encumbrances, agreements, claims, rights of first
refusal, preemptive rights, or other restrictions and options of whatever nature
(collectively, “Liens”).  Upon consummation of the transaction contemplated
hereby, Allied will acquire good and valid title to the Shares free and clear of
all Liens.
 
 
1

--------------------------------------------------------------------------------

 
 
(d)           No Conflicts.  The execution and delivery of the Agreement by the
Company does not, and the Company’s performance of its obligations hereunder
will not (i) violate the certificate of incorporation, bylaws, or other
organizational or governing documents of Company, as in effect on the date
hereof, (ii) violate in any material respect any federal or state law, rule or
regulation, or judgment, order or decree of any state or federal court or
governmental or administrative authority, in each case that is applicable to the
Company or its properties or assets and which could have a material adverse
effect on the Company’s business, properties, assets, financial condition or
results of operations or prevent the performance by the Company of the
Agreement, or (iii) require the authorization, consent, approval of or other
action of, notice to or filing or qualification with, any state or federal
governmental authority.
 
(e)           No Registration.  The exchange of the Amount Die for the Shares is
being consummated without registration under the Act pursuant to the exemption
from registration contained in Section 3(a)(9) of the Act.  The Company has not
engaged in any general solicitation or engaged or agreed to compensate any
broker or agent in connection with the transactions contemplated by this
Agreement.   None of the Company, its subsidiaries, any of their affiliates, and
any person acting on their behalf has, directly or indirectly, made any offers
or sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of any of the Shares under the
Securities Act of 1933, as amended (the “Act”).
 
(f)           No Integration.  None of the Company, its subsidiaries, any of
their affiliates, and any person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the exchange transaction
contemplated by this Agreement to be integrated with any prior or
contemporaneous offerings by the Company for purposes of Act.  None of the
Company, its subsidiaries, their affiliates, and any person acting on their
behalf will take any action referred to in the preceding sentence that would
require registration of any of the Shares under the Act or cause the exchange
transaction contemplated by this Agreement to be integrated with any prior or
contemporaneous offerings of the Company.
 
(g)           No Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, its affiliates, or any of
their respective properties, or the Shares, before or by any court, arbitrator,
governmental or administrative agency or regulatory authority (federal, state,
county, local or foreign) (collectively, an “Action”), which adversely affects
or challenges, or could adversely affect or challenge, the legality, validity or
enforceability of this Agreement or the Shares.  The Company has not been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company there is not pending or
contemplated, any investigation by the Securities and Exchange Commission
(“SEC”) involving the Company or any of its officers or directors.
 
(h)           SEC Filings.  The Company is current in its filings of all
reports, schedules, forms, statements, and other documents required to be filed
by it with the SEC, and all such reports were true, complete and accurate in all
material respects on the date of filing thereof, and none contained a false
statement of material fact, or failed to state a material fact necessary to make
any of the statements therein not misleading.
 
4.           Representations and Warranties of Holder.  Allied hereby makes the
following representations and warranties to the Company:
 
(a)           Allied is the sole legal and beneficial owner of the Amount Due
and clear of any Liens or any claims of third parties.
 
(b)           Allied is an “accredited investor” as defined in Regulation D
under the Act.
 
(c)           Allied has made all investigations that Allied deems necessary or
desirable in connection with the transactions contemplated by this Agreement and
has had an opportunity to ask questions of and receive answers from the Company
and, alone or together with Allied’s advisors, has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of Allied’s investment in the Shares.
 
5.           Miscellaneous.
 
(a)           Further Assurances. Each party hereto shall promptly execute and
deliver such further agreements and instruments, and take such further actions,
as the other party may reasonably request in order to carry out the purpose and
intent of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed given if delivered personally
or by facsimile transmission (with subsequent letter confirmation by mail) or
two days after being mailed by certified or registered mail, postage prepaid,
return receipt requested, to the parties, their successors in interest or their
assignees at the addresses that each party has on record.
 
(c)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that such party is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.  Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law.
 
(d)           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement.  In the event that any signature is delivered by facsimile or
other electronic transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or other
electronic signature page were an original thereof.
 
(e)           Expenses.  Each party hereto shall bear its own costs and
expenses, including, without limitation, attorneys’ fees, incurred in connection
with this Agreement and the transactions contemplated hereby.
 
(f)           Complete Agreement.  This Agreement, together with the exhibits
hereto, contains the entire agreement and understanding of the parties, and
supersedes all prior and contemporaneous agreements, term sheets, letters,
discussions, communications and understandings, both oral and written, which the
parties acknowledge have been merged into this Agreement.  No party,
representative, attorney or agent has relied upon any collateral contract,
agreement, assurance, promise, understanding or representation not expressly set
forth hereinabove.  The parties hereby expressly waive all rights and remedies,
at law and in equity, directly or indirectly arising out of or relating to, or
which may arise as a result of, any person or entity’s reliance on any such
assurance.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
Company:
 
GLOBAL INVESTOR SERVICES, INC.


By:
/s/William C. Kosoff
   
Name:
William C. Kosoff
   
Title:
Acting Chief Financial Officer
                       
Holder:
Allied Global Ventures, LLC
 
   
2945 Pine Valley Drive
 
   
Miramar Beach, Florida, 32550
                   
/s/G. Bart Rice
   
G. Bart Rice,
   
Manager


 
 
4

--------------------------------------------------------------------------------

 